1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    BENJAMIN D. GALLOWAY, #214897
     Chief Assistant Federal Defender
3    RACHELLE BARBOUR, #185395
     Assistant Federal Defender
4    801 I Street, 3rd Floor
     Sacramento, CA 95814
5    Tel: 916-498-5700/Fax: 916-498-5710
6    Attorneys for
     OMAR AMEEN
7
8
                              IN THE UNITED STATES DISTRICT COURT
9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   IN THE MATTER OF THE                      ) Case No. 2:18-mj-152 EFB
     EXTRADITION OF OMAR                       )
12   ABDULSATTAR AMEEN TO THE                  ) STIPULATION RE: EXTENSION OF BRIEFING
     REPUBLIC OF IRAQ,                         ) DATES; [Proposed] ORDER
13                                             )
                                                 Judge: Hon. Edmund F. Brennan
14
15
            IT IS HEREBY STIPULATED by and between the parties through their respective
16
     counsel, Audrey Hemesath and Heiko Coppola, Assistant United States Attorneys, attorneys for
17
     Plaintiff, United States of America, and Benjamin D. Galloway and Rachelle Barbour, of the
18
     Office of the Federal Defender, attorneys for Omar Ameen, that two pending briefing dates be
19
     adjusted by the Court:
20
            1. The parties request that the due date for Oppositions to Motions in Limine, currently
21
                set for Monday, May 20, 2019, at 9:00 a.m., be extended to that same date at 5:00
22
                p.m.
23
            2. The Government requests that the due date for the Government Motion In Limine
24
                Regarding Defense’s Proposed Witnesses be extended to Friday, May 17, 2019 at
25
                5:00 p.m. from its current due date of Thursday, May 16, 2019. The defense has no
26
                objection to this extension.
27
                //
28


                                                    1
1
           A proposed Order is attached below.
2
     DATED: May 16, 2019                         Respectfully submitted,
3
4                                                HEATHER E. WILLIAMS
                                                 Federal Defender
5
                                                 /s/ Benjamin D. Galloway
6                                                BENJAMIN D. GALLOWAY
                                                 Chief Assistant Federal Defender
7
8                                                /s/ Rachelle Barbour
                                                 _______________________________
9                                                RACHELLE BARBOUR
                                                 Assistant Federal Defender
10                                               Attorneys for OMAR AMEEN
11
12                                               MCGREGOR SCOTT
     Dated: May 16, 2019                         United States Attorney
13
                                                 /s/ Audrey Hemesath
14                                               ________________________________
15                                               AUDREY HEMESATH
                                                 Assistant United States Attorney
16                                               Attorney for Plaintiff

17
18
                                                 ORDER
19
           IT IS SO ORDERED.
20
     Dated: May 16, 2019.                        __________________________________
21                                               HON. EDMUND F. BRENNAN
22                                               United States Magistrate Judge

23
24
25
26
27
28


                                                    2
